DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 01/13/2021. Claims 1, 2, 3, 4, 5, 6, 9, 10, 13, 15, 19, and 20 have been amended. Claims 1-20 are currently pending. 

Terminal Disclaimer
The terminal disclaimer filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,814,243 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 14 objected to because of the following informalities: Claim 14 line 4 recites “dispense,” but appears it should be “dispenser.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US Patent No. 6,820,662 B1).
In Reference to Claims 1, 9, and 12
 	(Claim 1) An apparatus for generating bubbles comprising: a first housing assembly comprising an outer surface (items 120/160/164, fig’s 1-5, and outer surfaces thereof), the first housing assembly containing a fan device (items 122/162, fig’s 1-5), a bubble generating assembly (items 108, fig’s 1-5), and a bubble solution reservoir (item 106, fig. 5); a second housing assembly comprising an outer surface and an inner surface that defines an interior cavity (items 172, fig. 5), a power source and a motor positioned in the interior cavity and operably coupled together (fig. 5 and column 5 lines 8-19), a drive shaft of the motor protruding from the second housing assembly (not explicitly shown, but since motor is connected to fan 162, which is outside of housing 172, this is inherent); a drip tray comprising an outer surface and an inner surface that defines a collection reservoir (item 150, fig’s 1-5, outer and inner surfaces therof); wherein the first housing assembly, the drip tray, and the second housing assembly are slidably coupled together (fig’s 3 and 5) with the drip tray located [below] the first and second housing assemblies (fig. 5), the drive shaft of the motor operably coupled to the fan device to rotate the fan device about a rotational axis to generate an air stream (column 5 lines 8-19); and wherein the outer surfaces of the first housing assembly, the second housing assembly, and the drip tray are exposed (fig. 3, all outer surfaces are exposed / accessible; note this is extremely broad);
(Claim 9) wherein all electrical components of the apparatus are located within the second housing assembly which is sealed against the ingress of liquid into the interior cavity (fig. 5 and column 5 lines 19-22);

Crawford fails to teach the location of the drip tray of claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to located the drip tray in between the two housing assemblies merely as a matter of design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Crawford teaches all of the claimed components, teaches them in a stacked arrangement, and teaches the same operation and function as claimed, merely rearranging the components of Crawford to place the drip tray in between the first and second assemblies instead of at the bottom would be an obvious matter of engineering design choice, would not change the operation of the device, and is not a patentable distinction.

In Reference to Claim 7
 	Crawford teaches all of claim 1 as discussed above. 
	Crawford further teaches (Claim 7) wherein the first housing assembly, the drip tray, and the second housing assembly are coupled together [] (fig. 3).
	Crawford fails to teach the feature of the components being coupled solely by gravity without any mechanical fasteners. 
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since Crawford teaches the housings and drip tray are easily connectable and detachable in a stacked arrangement (fig’s 3 and 5 and column 5 lines 4-26), merely stacking them with or without additional connectors would be an obvious matter of engineering design choice. Since the device would stack and operate regardless of whether additional connections are present, merely omitting these connections is an obvious matter of engineering design choice, and not a patentable advance.

In Reference to Claims 10 and 11
The modified device of Crawford teaches all of claim 1 as discussed above. 
Crawford further teaches (Claim 10) wherein the outer surface of the drip tray is [approximately] flush with the outer surface of the second housing assembly;
(Claim 11) wherein a bottom surface of the drip tray is in surface contact with a top surface of the [first] housing assembly (via items 152 and 154, fig. 5).
	Crawford fails to teach a flush drip tray of claim 10 and contact between specific components of claim 11.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the components and posts of Crawford in the manner claimed merely as a matter of design choice, since it has been held In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Crawford teaches all of the claimed components, teaches them stacked on each other with various posts, and teaches the same operation and function as claimed, merely rearranging the components of Crawford to provide specific surface contact between components or to make components align in a particular manner with other components would not change the operation of the device and, therefore, would be an obvious matters of engineering design choice, and are not patentable distinctions.

Claim 8, 13-14, 17-18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. in view of Holmes (US PGPub. No. 2002/0090878).
In Reference to Claim 8
 	The modified device of Crawford teaches all of claim 1 as discussed above. 
	Crawford further teaches (Claim 8) further comprising a bubble solution dispenser comprising the bubble solution reservoir (item 106, fig. 5) []; wherein the bubble solution reservoir contains a supply of a bubble solution (column 6 lines 36-52), [] so that bubbles can be generated as the air stream generated by the fan device passes through the bubble generating devices that are loaded with the bubble solution (column 7 lines 47-67). 
	Crawford fails to teach the remaining features of claim 8.
	Holmes teaches (Claim 8) wherein the fan device is operably coupled to the bubble solution dispenser by a gear train so that the fan device and the bubble solution dispenser are simultaneously rotated about the rotational axis by the motor (fig’s 8, 11, and 15, paragraph 0041, and items 4A, 8S, and 2A), and wherein the fan device rotates at a first rotational velocity 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the automatic bubble dispensing device of Crawford with the feature of the motor driving the fan as well as the dispenser and at different velocities as taught by the automatic bubble dispensing device of Homes for the purpose of allowing the device to more reliably both deliver the bubble solution to the bubble generating devices as well as blow the bubbles as taught by Holmes (abstract), making the device more reliable, and more attractive to the users.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the automated bubble making system of Crawford with the feature of a motor coupled to a rotating bubble solution dispenser as taught by the automated bubble making system of Holmes for the purpose of automating the bubble fluid delivery and return system as taught by Holmes (abstract), allowing the system to continuously use the same bubble solution until there is no solution left as taught by Holmes (abstract), making the device more reliable, more efficient, more useful, and more attractive to the users.

In Reference to Claims 13, 14, 17, and 18
 	Crawford teaches (Claim 13) An apparatus for generating bubbles comprising: a housing assembly (item 120, fig’s 1-5); a motor (fig. 5 and column 5 lines 8-17); a fan device operably coupled to the motor to generate an air stream (item 122/162, fig. 5); a bubble generating assembly comprising a plurality of bubble generating devices that are aligned with the air stream generated by the fan device (items 108, fig’s 1-5 and column 4 lines 22-24), wherein the plurality of bubble generating devices are non-movable relative to the housing assembly (fig. 5, items 108 are fixed to item 106 which is fixed to items 202 which are fixed to item 120); a supply of a bubble solution (within item 104, fig’s 3 and 5); a bubble solution dispenser (items 106, 252, and 124, fig. 5) comprising at least one delivery member (items 252, and 124 fig’s 4 and 5) comprising at least one aperture (item 250, fig’s 4 and 5); wherein the motor is operably coupled to the [fan] to move the at least one delivery member of the bubble solution dispenser across each of the bubble generating devices, the bubble solution falling through the at least one aperture of the at least one delivery member via gravity (column 7 lines 22-29) to load each of the bubble generating devices with the bubble solution (items 124/128, fig’s 1-5, column 4 lines 22-46); [];
	(Claim 14) wherein the bubble solution dispenser comprises a storage reservoir containing the supply of the bubble solution (item 106, fig’s 3 and 5), and wherein the bubble solution is moved from the storage reservoir to the at least one delivery member [] (column 4 lines 11-18);
(Claim 17) wherein the storage reservoir comprises a floor having a first circumferential portion (raised portion of item 106, fig. 5) and a second circumferential portion (channel portions 220, fig. 5), the second circumferential portion extending from the first circumferential portion to 
(Claim 18) wherein the first circumferential portion is oriented along a horizontal plane and the second circumferential portion forms a ramp (flat bottom of item 106 vs. slanted items 220).
	Crawford fails to teach the motor moving a bubble solution dispenser and delivering solution of claims 13 and 14. 
	Holmes teaches (Claim 13) [a motor (item 71, fig. 11)] coupled to a bubble solution dispenser (item 8S, fig’s 8 and 9); and wherein the bubble solution is delivered to the delivery member of the bubble solution dispenser when the bubble solution dispenser is being moved by the motor and is prevented from being delivered to the bubble solution dispenser when the bubble solution dispenser is not being moved by the motor (paragraphs 0037, 0039, and 0041);
(Claim 14) moving bubble solution only when the bubble solution dispense is being moved by the motor (paragraphs 0037, 0039, and 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the automated bubble making system of Crawford with the feature of a motor coupled to the bubble solution dispenser and moving the fluid as taught by the automated bubble making system of Holmes for the purpose of automating the bubble fluid delivery and return system as taught by Holmes (abstract), allowing the system to continuously use the same bubble solution until there is no solution left as taught by Holmes (abstract), making the device more reliable, more efficient, more useful, and more attractive to the users.

In Reference to Claim 20
 	Crawford teaches (Claim 20) An apparatus for generating bubbles comprising: a first housing assembly (item 120, fig’s 1-5); a motor (fig. 5 and column 5 lines 8-17); a fan device operably coupled to the motor to generate an air stream (item 122/162, fig. 5); a bubble generating assembly comprising a plurality of bubble generating devices that are aligned with the air stream generated by the fan device (items 108, fig’s 1-5 and column 4 lines 22-24); a bubble solution dispenser comprising: a hub portion comprising a storage reservoir containing a supply of a bubble solution (item 106, fig. 5); and at least one delivery member extending from the hub portion and comprising a delivery reservoir that is fluidly coupled to the storage reservoir (items 252 and 124, fig’s 4 and 5); and wherein the motor is operably coupled to [the fan] so that the at least one delivery member of the bubble solution dispenser passes over and delivers the bubble solution to each of the bubble generating devices, and wherein bubbles are generated as the air stream passes the bubble generating devices that are loaded with the bubble solution (column 4 lines 22-46).
	Crawford fails to teach the motor coupled to the bubble generating assembly or bubble solution dispenser of claim 20. 
	Holmes teaches (Claim 20) [a motor (item 71, fig. 11) coupled to] one of the bubble generating assembly or the bubble solution dispenser (item 8S, fig’s 8 and 9) to cause relative rotation between the bubble generating assembly and the bubble solution dispenser (paragraphs 0037, 0039, and 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the automated bubble making system of Crawford with the feature of a motor coupled to the bubble solution dispenser and moving the .

Allowable Subject Matter
Claims 2-6, 15-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/13/2021, with respect to the double patenting rejection, claim objections, and 112 rejections have been fully considered and are persuasive.  The double patenting rejection, claim objections, and 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 01/13/2021 have been fully considered but they are not persuasive.
Applicant’s argument that rearranging the order or stacking arrangement of the components of claim 1 is not persuasive. 
Applicant argues that it is unclear how this arrangement would be done, physically, therefore it is not obvious.  The examiner notes that it would not be complicated nor difficult to simply arrange the drip tray higher in the device, or to reverse the fan and drip tray arrangement In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner again notes that such a reversal or rearrangement of parts would be within the level of one having ordinary skill in the art and the physical details of how one might accomplish this arrangement are not required in the rejection. 
Applicant further argues that the case law applied does not sustain the rejection, however, applicant has not given a reason or criticality for this arrangement that might overcome the case law applied. Since arranging the drip tray at the bottom, middle, or any other workable location throughout the device would seem to allow the device to operate the same way regardless of where this element is located, merely claiming a particular location within the device without any reason, criticality, or operational distinction is not a patentable advance. 
Applicant further argues that the newly added limitations regarding all the outer surfaces are “exposed” are not taught, however, this limitation is extremely broad and is taught. Fig. 3 clearly shows all of the claimed outer surfaces including the outer surface 170 being “exposed.” The outer surface of item 170 is exposed to the atmosphere or to access via the top of item 120. It is unclear what “exposed” is intended to mean more than this, but further language clarification is required if something more is intended. 
Applicant’s arguments regarding claim 13, that since Crawford teaches gravity feed and Holmes teaches pump feed and since there is no way to combine the references to make the flap move due to a motor, the combination is incorrect, are not persuasive. 
Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant appears to be attempting to combine many features of Holmes not used in the rejection with the device of Crawford in order to come up with an unworkable device. This is not the test for obviousness. Holmes was merely used to teach a bubble solution dispenser that is moved with a motor (instead of gravity and airflow respectively). Since part of the bubble solution dispenser of Crawford already moves indirectly from the motor (items 124 move via wind from the fan driven by the motor), and since a gravity dispenser is already taught in Crawford, it would be obvious to incorporate a linkage or gear train or other connecting elements to more reliably drive the flaps and dispenser of Crawford with the motor already taught in Crawford, or with a separate motor altogether, and such a modification need not destroy the reference, but would only make it more reliable in operation. See action above for further discussion. 
Applicant’s argument regarding the plurality of bubble generating members being non-moveable does not strengthen this argument as this feature is fully taught in Crawford (items 108 are not movable relative to housing 120).  
Applicant’s arguments regarding claim 20 appear to now be somewhat moot in view of the new application / interpretation of Crawford, similarly to claim 13, reading the bubble solution dispenser as being the combination of elements 252 and 124, in Crawford, as discussed in the rejection above. Inasmuch as the arguments would now be similar to the arguments in reference to claim 13, see above for discussion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711